DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section II, with respect to figures 2, 6B, 6C and 6D have been fully considered and are persuasive.  The objection of figures 2, 6B, 6C and 6D has been withdrawn. 
Applicant’s arguments, see section III, with respect to claims 1-4, 6-8, 10-13, 15-18, 21-23 and 25-29 have been fully considered and are persuasive.  The objection of claims 1-4, 6-8, 10-13, 15-18, 21-23 and 25-29 has been withdrawn. 
Applicant’s arguments, see section IV, with respect to claims 2-3, 11, 13-14, 16-17,  have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 112(b) of claims 2-3, 11, 13-14, 16-17, 26 and 28 has been withdrawn. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “for one more paths” in line 6 to “for one or more paths”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  change “a respective node from the one or more nodes” in line 3 to “the respective node”.  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities:  change “calculating end-to-end throughput” in line 2 to “calculating throughput”.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  change “a multi-backhaul” in line 3 to “multi-backhaul” and “the links” in line 4 to “the multi-backhaul links” and “each link’s” in line 5 to “each multi-backhaul link’s” and “multi-backhaul link” in line 6 to “multi-backhaul links”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “for one more paths” in line 7 to “for one or more paths”.  Appropriate correction is required.
Claim(s) 22 is/are objected to because of the following informalities:  change “a respective node from the one or more nodes” in line 3 to “the respective node”.  Appropriate correction is required.
Claim(s) 23 is/are objected to because of the following informalities:  change “calculating end-to-end throughput” in line 2 to “calculating throughput”.  Appropriate correction is required.
Claim(s) 28 is/are objected to because of the following informalities:  change “a multi-backhaul” in line 3 to “multi-backhaul” and “the links” in line 4 to “the multi-backhaul links” and “each link’s” in line 5 to “each multi-backhaul link’s” and “multi-backhaul link” in line 6 to “multi-backhaul links”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11 and 26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 11 and 26, Applicant has amended these claims to now recite “each wired or wireless link”. Applicant states that support is found in paragraph [0081] of the originally filed specification. After a review of this paragraph with no explanation by the Applicant and the rest of the specification, the specification does not support such amendment. 

Allowable Subject Matter
Claim(s) 1-10, 12-25 and 27-29 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “transmitting, through a device connected to a target node, a beacon, to one or more nodes in the communication network, wherein the beacon comprises a set of informative parameters; calculating, by each node, a selective score towards one more paths to be selected for reaching the target node in the communication network, wherein the selective score comprises a dynamic score for each parameter in the set of informative parameters; identifying, by each node, a target path from the one or more paths, wherein the target path comprises a path having a highest value of the selective score as compared to selective score for other paths in the one or more paths” (emphasis added) of claim 1 and similarly for claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476